Title: To James Madison from Thomas Jefferson, 1 February 1807
From: Jefferson, Thomas
To: Madison, James



Th: J. to Mr. Madison
Sunday Feb. 1. 07.

The more I consider the letter of our Ministers in London the more seriously it impresses me.  I believe the sine qua non we made is that of the nation, and that they would rather go on without a treaty than with one which does not settle this article.  Under this dilemma, and at this stage of the business, had we not better take the advice of the Senate?  I ask a meeting at 11. oclock tomorrow to consult on this question.
